Appeal by defendant from an amended judgment of the Supreme Court, Suffolk County, rendered January 14, 1977, which (1) revoked the sentence of probation previously imposed and (2) resentenced him to a prison term. Amended judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., O’Connor, Lazer and Mangano, JJ., concur.